DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the magnetic circuit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the magnetic circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the magnetic circuit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David et al (US 9,012,819). 

With regards to claim 1, David et al an induction heating device (bearing heater being an induction heater 1, Title) comprising: a control box (cabinet 15, Fig. 1), a magnetic core (ferromagnetic core 6, Fig. 1) provided with at least one inductor (first and second coils 7 and 8, Fig. 1)) fed with a current by a power electronics that is controlled by a control circuit (first and second coils 7 and 8 are controlled by a control circuit, col 3, lines 60-62), the power electronics and the control circuit being disposed in the control box (control circuit housed within a cabinet 15, col 4, line 60), a removeable closing yoke for completing the magnetic circuit of the magnetic core (fourth arm 14 which is positioned across the open arms of the U shaped core and movable, col 4, lines 1-5), and a plurality of temperature sensors (temperature probes 9 and 10, Fig. 1), wherein a plurality of metal articles are simultaneously heated so as to each reach a target temperature and according to a heating cycle during which the temperature sensors monitor the temperatures of the plurality of the metal articles so that each metal article is connected to a temperature sensor that is not connected to any other metal article (induction heater 1 is capable of heating metal articles so at to reach a temperature according to both temperature probes 9 and 10, Fig. 1).
With regards to claim 2, David et al discloses wherein there are as many temperature sensors as there are different articles to be heated simultaneously (temperature probes 9 and 10 are capable of being put on different articles, Fig. 1).
With regards to claim 3, David et al discloses wherein the magnetic core has a first arm, a second arm and a third arm (core 6 has first, second and third arms 11,12 and 13, Fig. 1), the arms forming an integral U shaped core section (U shaped core section, col 3, lines 65-67), and in that the closing yoke is positioned across the open arms of the U shaped core section to complete the magnetic circuit of the magnetic core (fourth arm 14 which is positioned across the open arms of the U shaped core and movable, col 4, lines 1-5).
With regards to claim 4, David et al discloses a single inductor installed on one of the arms of the U magnetic core (single inductor coils 6 and 8 on arms 11 and 13 respectively, Fig. 1).
With regards to claim 5, David et al discloses two inductors (inductor coils 6 and 8, Fig. 1), one inductor being installed on one of the two open arms of the U-shaped magnetic core, and the other inductor being installed on the other open arm (inductor coils 6 and 8 on arms 11 and 13 respectively, Fig. 1).

	With regards to claim 6, David et al discloses a method to heat up several metal articles with an induction heating device (method of using induction heater 1 to heat inner ring 4 and outer ring 5 which are considered separate articles, Fig. 1), the method comprising the following steps:
providing an induction heating device (bearing heater being an induction heater 1, Title) comprising: a control box (cabinet 15, Fig. 1), a magnetic core (ferromagnetic core 6, Fig. 1) provided with at least one inductor (first and second coils 7 and 8, Fig. 1)) fed with a current by a power electronics that is controlled by a control circuit (first and second coils 7 and 8 are controlled by a control circuit, col 3, lines 60-62), the power electronics and the control circuit being disposed in the control box (control circuit housed within a cabinet 15, col 4, line 60), a removeable closing yoke for completing the magnetic circuit of the magnetic core (fourth arm 14 which is positioned across the open arms of the U shaped core and movable, col 4, lines 1-5), and a plurality of temperature sensors (temperature probes 9 and 10, Fig. 1), wherein a plurality of metal articles are simultaneously heated so as to each reach a target temperature and according to a heating cycle during which the temperature sensors monitor the temperatures of the plurality of the metal articles so that each metal article is connected to a temperature sensor that is not connected to any other metal article (induction heater 1 is capable of heating metal articles so at to reach a temperature according to both temperature probes 9 and 10, Fig. 1), the method further comprising the steps of placing the metal articles around one of the arms of the magnetic core or the closing yoke (inner ring 4 and outer ring 5 are placed on magnetic core 6, Fig. 1); connecting a unique temperature sensor to each metal article (temperature probes 9 and 10 are placed on inner ring 4 and outer ring 5 respectively, Fig. 3),setting for each temperature sensor the target temperature to be reached for each metal article (first portion of the heating cycle increases outer bearing ring to a certain temperature (col 4, lines 55-62) which is followed by a second portion of the heating cycle where the inner bearing ring is increased to a second temperature, col 5, lines 1-16);starting the heating cycle by a manual action consisting of pressing a button (an input to the control circuit given by the user of the induction heater, col 2, lines 1-5); heating up each of the several metal articles simultaneously (preferably a second portion of the heating cycle commences simultaneously within the ending of the first portion of the heating cycle, col 2, lines 12-14).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over David et al as applied to claims 1-6 above, and further in view of Herrera Caballero et al (US 2018/0177002).

With regards to claim 7, David et al does not disclose setting a first temperature alarm value and a second temperature alarm value for each target temperature, the first temperature alarm being used to prevent an overheating of the associated metal article, and the second temperature alarm value being used to prevent an underheating of the associated metal article.
Herrera Caballero et al teaches setting a first temperature alarm value and a second temperature alarm value for each target temperature, the first temperature alarm being used to prevent an overheating of the associated metal article, and the second temperature alarm value being used to prevent an underheating of the associated metal article (the control circuit of the current generator is configured to monitor the temperature difference between the inner and outer rings and to control the supply based on the temperature difference, to prevent the difference from exceeding a maximum allowable threshold of e.g. 30.degree. C. For example, if the inner ring temperature sensor 32 measures a temperature that is 25.degree. C. higher than the temperature measured by outer ring temperature sensor 31, the control circuit may be programmed to deactivate or reduce the current supply to the second induction coil and reactivate or increase it when the temperature difference has fallen to e.g. 17.degree, paragraph 0033,lines 3-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating cycle of David et al with the monitor of the temperature difference as taught by Herrera Caballero et al in order to provide a temperature regulating function for induction heating method. 
With regards to claim 8, David et al discloses wherein during step f) at least some of the metal articles placed in contact with each other, so as to ease the transfer of heat between them (a combination of heat transfer from the inner bearing ring to the outer bearing ring (by radiation and/or conduction and/or convection) and induction heating, col 2, lines 25-30).
With regards to claim 9, Herrera Caballero et al teaches wherein during step c), the target temperatures of all metal articles to be heated simultaneously are set to the same value (same rate of temperature increase, paragraph 0017, lines 4-8).
With regards to claim 10, David et al discloses wherein during step c), the target temperatures of all metal articles to be heated simultaneously are set to different values (on a temperature control mode, for example when the inner and outer ring temperature inputs to the control circuit indicate that a predetermined difference of 30 degrees in the inner and outer ring temperatures has been reached, col 5, lines 20-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761